Title: To Thomas Jefferson from Lucy Ludwell Paradise, 18 January 1789
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
Sunday Jan. the 18th. 1789

I am very happy to hear that your Daughter is better today, I am certain with your affectionate, and kind attention she will regain her health. I am sorry to give you so much trouble but  indeed, I am a truly unfortunate woman. I assure your Excellency, I am from the very bottom of my heart sorry, I ever left Virginia and could, I get there again, I would never quit it. As for my not being able to live in the same stile as my other Relation and Friends, I am certain I should easily get over that, as the whole of my present and Future distresses Come from my Husband. I have not since my arrival here laid out a farthing of money.
I said in my Last Letter to your Excellency, I would go directly to England, and, I still am in the same opinion. I will go next Week provided Mr. Paradise will give me money to carry my maid, and myself to London, and also let me know who and where I am to go to get the Money necessary for my support. I have written in my last Letter the sum that will satisfy me, it is £60 for the first 3 Months, and £50 for every 3 Months after until Mr. Paradise has it in his power to give me more. I b[r]ought him a very Large fortune and he has paid me for it by bringing a Great Debt upon me, and spending all the money. Nay he never was the Man to give me any mark of his affection for me in his Life. Pray my Good Sir Take pity upon me and do not leave me in the present situation I am in. My Love to your Daughters. I am your Excellencies much Obliged Grateful Humble Servant,

Lucy Paradise


Your Excellency would do me a favour to s[p]eak to Mr. Paradise.

